 



Exhibit 10.2
SECOND AMENDMENT
TO THE
VISION BANK
SALARY CONTINUATION PLAN
DATED JULY 14, 2004
FOR
J. DANIEL SIZEMORE
     This SECOND AMENDMENT is executed and effective this 1st day of
                    June___, 2007, by and between Vision Bank, a state-chartered
commercial bank located in Gulf Shores, Alabama (the “Company”), and J. Daniel
Sizemore (the “Executive”) as follows:
     The Company and the Executive executed the Salary Continuation Plan on
July 14, 2004 effective as of the first day of April, 2004 and amended the
Salary Continuation Plan on June 26, 2006 effective as of the first day of
January, 2005 (collectively, the “Agreement”); and
     Pursuant to that certain Agreement and Plan of Merger entered into between
Vision Bancshares, Inc. (the “Holding Company”) and Park National Corporation
dated to be effective as of September 14, 2006, the Holding Company merged with
and into Park National Corporation effective as of 6:00 p.m., Eastern Standard
Time, on March 9, 2007 (the “Merger”); and
     The Merger resulted in a Change of Control of the Holding Company as
defined in Section 1.4 of the Agreement; and
     As a result of the Merger, the Company and the Executive desire to amend
the Agreement to (a) provide that the Change of Control Benefit shall be equal
to the Change of Control Benefit set forth on Schedule A to the Agreement for
the Plan Year (as defined in Section 1.17 of the Agreement) during which the
Executive’s Termination of Employment (as defined in Section 1.19 of the
Agreement) occurs and in no event may be less than the Change of Control Benefit
set forth on Exhibit A to this Second Amendment and (b) clarify that the benefit
provided to the Executive upon Termination of Employment following the Merger
shall be the greater of (i) the Normal Retirement Benefit described in
Section 2.1 or (ii) the Change of Control Benefit described in Section 2.5.
     The undersigned hereby amend the Agreement for the purposes recited herein.
Therefore, the following amendment to the Agreement shall be made:
     Section 2.5 of the Agreement shall be restated as follows:

2.5   Change of Control Benefit. Upon a Change of Control followed by the
Executive’s Termination of Employment, the Company shall pay to the Executive
the benefit described in this Section 2.5 in lieu of the benefits described in
Sections 2.2 Involuntary Termination Benefit, 2.3 Voluntary Termination Benefit
or 2.4 Disability Benefit.





--------------------------------------------------------------------------------



 



     2.5.1 Amount of Benefit. The annual benefit under this Section 2.5 is the
Change of Control Benefit set forth on Schedule A for the Plan Year during which
the Executive’s Termination of Employment occurs; provided however, that in no
event shall such annual benefit be less than the Change of Control Benefit set
forth on the Exhibit A attached to the Second Amendment to the Agreement. The
benefit is determined by vesting the Executive in one hundred (100%) in the
Change of Control Benefit described in this Section 2.5.1.
     2.5.2 Payment of Benefit. The Company shall pay the annual benefit to the
Executive in twelve (12) equal monthly installments commencing with the month
following Normal Retirement Age. The annual benefit shall be paid to the
Executive for fifteen (15) years.
     2.5.3 Minimum Benefit. The benefit provided to the Executive upon
Termination of Employment following the merger of the Holding Company with and
into Park National Corporation effective as of 6:00 p.m., Eastern Standard Time,
on March 9, 2007, shall in no event be less than the amount described in
Section 2.5.1 and; provided further, in the event the Executive is eligible to
receive the Normal Retirement Benefit described in Section 2.1 and such Normal
Retirement Benefit is greater than the Change of Control Benefit, then the
Executive shall be paid the Normal Retirement Benefit in accordance with the
provisions of Section 2.1.
     IN WITNESS WHEREOF, the Company and the Executive hereby consent to this
Second Amendment.

              Executive:       Vision Bank  
/s/ J. Daniel Sizemore
      By   /s/ William E. Blackmon
 
           
J. Daniel Sizemore
      Title   Regional President
 
           

2



--------------------------------------------------------------------------------



 



Exhibit A
Change in Control Benefit
$47,700.00

3



--------------------------------------------------------------------------------



 



         
 
      Plan Year Reporting
 
  Salary Continuation Plan    
 
       
 
  Schedule A    

J. Daniel Sizemore

                                  Birth Date: 1/27/1948     Change in Control  
Plan Anniversary Date: 4/1/2005         Normal Retirement: 1/27/2013, Age 65    
Annual Benefit3   Normal Retirement Payment: Monthly for 15 years     Amount
Payable at         Normal Retirement Age               Benefit           Based
On   Values     Age   Level2     Vesting   Benefit   as of     (0)   (1)   (2)  
  (3)    
Mar 2007
    59       47,700       100 %     47,700    
Mar 2008 1
    60       49,131       100 %     49,131  
Mar 2009
    61       50,605       100 %     50,605  
Mar 2010
    62       52,123       100 %     52,123  
Mar 2011
    63       53,687       100 %     53,687  
Mar 2012
    64       55,297       100 %     55,297    
Jan 2013
    65       56,956       100 %     56,956   January 27, 2013 Retirement;
February 1, 2013 First Payment Date


 

1   The first line reflects 12 months of data, April 2007 to March 2008.   2  
The benefit amount is based on 30% of current compensation. Compensation is
based on $159,000 initially, inflating at 3.00% each year to $189,854 at
retirement.   3   The annual benefit amount will be distributed in 12 equal
monthly payments for a total of 180 monthly payments.   *   IF THERE IS A
CONFLICT IN ANY TERMS OR PROVISIONS BETWEEN THIS SCHEDULE A AND THE AGREEMENT,
THE TERMS AND PROVISIONS OF THE AGREEMENT SHALL PREVAIL. IF A TRIGGERING EVENT
OCCURS, REFER TO THE AGREEMENT TO DETERMINE THE ACTUAL BENEFIT AMOUNT BASED ON
THE DATE OF THE EVENT.

Salary Continuation Plan for Vision Bank — Gulf Shores, AL

 